Citation Nr: 1528797	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-09 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a temporary total rating for convalescence based on surgery performed for right carpal tunnel syndrome in August 2011.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1984. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The Veteran underwent surgery for right (nondominant) wrist surgery for carpal tunnel syndrome (CTS) on August 24, 2011.  He did not return to work until October 2, 2011.

2.  At the time of the surgery, service connection was not in effect for CTS.  An April 2014 rating decision granted entitlement to service connection for right upper extremity (RUE) CTS, effective in March 2013.


CONCLUSION OF LAW

The criteria for entitlement to a temporary total rating based on the need for convalescence from surgery for right CTS on August 24, 2011, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, A December 2011 RO letter provided the Veteran fully time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA and private treatment records and VA Compensation and Pension examination reports are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, The Board may address the merits of the appeal without prejudice to the Veteran.

VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  Similarly the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA was not applicable where the outcome is controlled by the law, and the facts are not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

Applicable Legal Requirements

Under VA regulation, a temporary total disability rating will be assigned if treatment of a service-connected disability results in surgery necessitating: 

(1) at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a)(1), (2), (3) (2014). 


Analysis

Private treatment records reflect that the Veteran underwent surgery on the right wrist in August 2011.  A script from his physician notes that the Veteran was cleared to return to work on October 3, 2011.

VA received the Veteran's claim for a temporary total rating in November 2011.  At that time, service connection was in effect for a bilateral knee disability and right wrist fracture residuals.  The RO arranged an examination.

The January 2012 VA examination report reflects that, as part of the examiner's assessment of the occupational impairment of the right wrist fracture residuals, the examiner noted the right wrist was arthritic, but he opined that the Veteran was still able to perform all of the functions of his position as a driver.  The examiner noted further that the Veteran had CTS of each wrist which would impact his ability to hold a steering wheel, but that CTS was not service connected.

The March 2012 rating decision addressed only the evaluation of the service-connected right wrist fracture residuals and the claim for a temporary total evaluation.  In his April 2012 notice of disagreement, the Veteran asserted that he needed both hands to do his job, and he asked that his claim be granted.  It was not until the Veteran submitted his Substantive Appeal (VA Form 9) in March 2013, via assertions therein, that he raised an informal claim of entitlement to service connection for CTS as secondary to the right wrist fracture residuals.

Based on a June 2013 nexus opinion and the results of an April 2014 VA neurological examination, an April 2014 rating decision granted service connection for CTS, effective in March 2013, some 18 months after the CTS surgery.

There is no ambiguity in 38 C.F.R. § 4.30 (2014).  A temporary total evaluation is allowable solely in connection with convalescence related to treatment of a service-connected disability.  38 C.F.R. § 4.30(a) (2014).  Although the Veteran is now entitled to service connection for CTS, at the time of his surgery and convalescence, he was not in fact service connected for that disability.  

In light of all of the above, the Board is constrained to deny the claim as a matter of law.  38 C.F.R. § 4.30 (2014).


ORDER

Entitlement to a temporary total rating for convalescence based on surgery performed for right CTS in August 2011, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


